Citation Nr: 9932525	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a total rating for individual 
unemployability due to service connected disabilities (TDIU).

2.  Entitlement to service connection for a mental disorder 
claimed as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1958.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1993, 
and May 1997, from the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In June 1993 the veteran filed a claim for TDIU, stated that 
due to disabilities acquired in service he was no longer able 
to work.  TDIU was denied by a rating decision of September 
1993.  This rating decision included the issues of increased 
evaluations for the veteran's service connected disabilities.  
The veteran entered a notice of disagreement, again 
contending specifically that he was unemployable.  A 
statement of the case was issued in July 1994, it also 
included issues of increased evaluations for the veteran's 
service connected disabilities in addition to the issue of 
entitlement to TDIU.  The veteran submitted a VAF-9 in July 
1994.  He again only specifically addressed the issue of 
entitlement to TDIU.  The Board concludes, that although the 
issues of increased evaluations for the veteran's service 
connected disabilities continued to be listed on supplemental 
statements of the case, they were never appealed and are not 
properly before the Board.

The Board further notes that the veteran has requested that 
his service connected scars of the right thigh and left foot 
be separately rated.  This issue is not developed for appeal 
and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected disabilities render him 
unable to secure or follow substantially gainful employment.

3.  No objective medical evidence has been presented which 
indicates that the veteran's currently diagnosed depressive 
disorder is etiologically related to his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating for 
compensation based on individual unemployability have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 
1998);38 C.F.R. §§ 3.341, 4.16 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim for service connection for a mental disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to TDIU.

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1999) stipulate that "[t]otal disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
(Emphasis added.)  

38 C.F.R. § 4.16(a) (1999) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities:  Provided (emphasis in the original),  
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA OPGC PREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

The record in this case indicates that the veteran is 
currently service connected for residuals of shell fragment 
wounds of the left upper extremity, evaluated as 70 percent 
disabling; residuals of shell fragment wounds of the left 
thigh, evaluated as 10 percent disabling; and for scars of 
the right thigh and left foot evaluated as noncompensable.

Private, undated, medical records of Dr. Roberty show the 
veteran's left arm with limitation of extension and abduction 
movements.  Movement limitation was of 75 percent of its 
normal functions.  There were also scars of the anterior 
region of the arm.  The left forearm was deformed by scars 
due to wounds caused by fragments, with ankylosis and 
limitation of movement of the forearm over the arm, arm 
pronation and supination was limited and the veteran could 
not use his left hand if needed.  Examination of the left leg 
showed a scar at thigh level caused by fragments, with 
internal side numb and weak, so that he could not carry or 
push a reasonable weight and he could not drive a car.

The report of a VA mental disorders examination, conducted in 
February 1998, shows a statement by the examining physician 
to the effect that the veteran was unable to work on account 
of his service connected disabilities following service, but 
that he was very active in multiple civic organizations.

The record indicates that he has not been gainfully employed 
since his discharge from service and the medical evidence 
shows that his service connected disorders prevent him from 
working.  The Board concludes that the objective evidence of 
record indicates that the veteran is not currently able to 
secure and follow a substantially gainful occupation due to 
his service connected disabilities.


2.  Entitlement to service connection for a mental disorder 
claimed as secondary to service connected disabilities.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had a mental disorder in service, 
whether he currently has a mental disorder, and whether there 
is an etiological relationship between the current disorder 
and his service, or his service connected disabilities.  
38 C.F.R. § 3.310 provides that disability which is 
proximately due to or the result of a service-connected 
injury shall be service connected.  The veteran contends, in 
essence, that he currently has a mental disorder which is 
etiologically related to his service connected disabilities.

The veteran first claimed service connection for a 
psychiatric disorder secondary to his service connected 
disabilities in October 1994.  In November 1996 the RO asked 
the veteran to provide competent evidence to show that his 
nervous condition was secondary to or directly related to his 
service connected left arm condition.  

A review of the veteran's service medical records is negative 
for treatment or diagnosis of a mental disorder during his 
active service.  He did, however, complain of nervous 
trouble, loss of memory, and depression on separation 
examination in January 1958.  No objective findings were 
noted on clinical evaluation.

The Board notes the testimony of the veteran and his wife at 
his personal hearing, conducted in October 1997.  He stated 
that during active service he wandered off and was found by a 
sheriff.  He was brought back to the hospital and awakened in 
a padded room.  He reported a similar incident which occurred 
when he wandered off while stationed in Puerto Rico and was 
found near a partially constructed highway.  He stated that 
no record of these incidents is in his service medical 
records.  He stated that a Dr. Peterson at a VA hospital 
recommended electroshock treatment.  He reported that he had 
been receiving psychiatric treatment at Ponce outpatient 
treatment clinic for about one year.  He stated that he hears 
a buzzing like a washer sounds like when it's out of order.  
He stated that he feels this in his head and then he 
collapses.

The veteran's wife testified that she and the veteran were 
married in 1958.  She stated that he received treatment for a 
psychiatric disorder from a Dr. Jelpi from 1960-1974, but 
that records were not available.  She reported he received 
treatment from Dr. Toro in 1963-64.  She believed that this 
doctor was alive and records might be available.  She stated 
that the veteran is depressed and cries frequently.  

VA outpatient treatment clinic reports, dated in August and 
September 1997, show the veteran complaining of memory 
lapses, depressed mood, difficulty sleeping, lack of 
interest, ruminations, and decreased energy.  The diagnosis 
rendered was depressive disorder with psychotic features.  

The report of a VA mental disorders examination, conducted in 
February 1997, shows the veteran reporting that he has been 
unable to get a job since his discharge from service.  He 
stated that he is making this claim because he wants to 
receive unemployability benefits.  He noted that he was the 
director of the veterans shelter in Ponce and that he is an 
active member of Disabled American Veterans and the American 
Legion.  He occupied the position of commander of the DAV and 
he also has participated in numerous civic organizations, 
including being president of Cooperativa Civica Poncena for 
six years.  He was also president of Nucleus #5 of a 
consumers organization in Ponce.  He was selected as a most 
distinguished person for three consecutive years in Ponce.

He made no specific complaints, but mentioned a buzzing 
sensation in his head that he alleges has been present since 
service, and he complained of being depressed.  Mental status 
examination showed he was in complete contact with reality.  
He talked about the fact that he has dedicated so much of his 
life to helping others, the system should help him now that 
he is in need of these benefits because he cannot work.  He 
stated that he was never treated regularly or on a prolonged 
basis outside of VA.  In referring to statements made by his 
wife, regarding previous claims of treatment by private 
psychiatrists or psychologists, he acknowledged that this was 
not true.

He referred vague symptoms of depression.  The affect was 
adequate to the emotional content.  His mood was calm.  His 
memory showed no defects and was well preserved in all areas.  
Intellectual functioning was maintained.  His judgement was 
good.  Insight was superficial.  The examiner concluded that 
the history and symptomatology referred by the veteran do not 
show that he has ever suffered from any significant emotional 
disorder than can be considered as secondary to his service 
connected wounds.  The examiner stated that, although he had 
not been able to work since service, the veteran has been 
very active in multiple civic organizations where he has 
received awards for his service and involvement.  This 
contradicts his claims that he has suffered from any 
significant intellectual or memory impairment.  At his 
present age he is feeling somewhat depressed but this is not 
related to his original service connected disabilities.  The 
diagnosis was depression, not otherwise specified, mild.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
mental disorder.  Since the appellant has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case VA has complied with this 
obligation.



ORDER

Entitlement to TDIU is granted subject to the regulations 
governing the effective dates of awards.

Entitlement to service connection for a mental disorder is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

